Citation Nr: 9929319	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-13 015	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for amputation of all toes 
of the left foot, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from May 1949 to February 
1952.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1995 rating 
decision from the Nashville, Tennessee, Regional Office (RO), 
which, in pertinent part, confirmed the schedular 30 percent 
evaluation in effect for amputation of all toes of the left 
foot.  The veteran perfected a timely appeal to that 
decision.

In his Appeal to the Board (VA Form 9) received in March 
1997, the veteran requested a personal hearing before a 
member of the Board at the RO.  However in a letter dated 
later in July 1997, the veteran advised the RO that he wished 
to cancel his personal hearing at that time because he was 
hospitalized at the Department of Veterans Affairs Medical 
Center (VAMC), Mountain Home, Tennessee, recovering from a 
triple bypass operation.  The veteran requested that a 
personal hearing be rescheduled for a time not earlier than 
October 1997.  In a memorandum received in August 1997, the 
veteran's accredited representative stated that the veteran 
informed him that he was unable to attend any hearing because 
of health reasons.

In March 1998, this case was remanded by the Board for 
additional development of the evidence.  In a November 1998 
rating action the RO, in part, granted entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The amputation of all toes of the left foot involves 
approximately 1/3 to 1/2 metatarsal loss.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
amputation of all toes of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5166, 5170 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The history of the veteran's service-connected left foot 
disability may be briefly described.  According to a service 
hospitalization record dated in December 1950, the veteran 
underwent surgery for amputation of all toes of the left foot 
as a result of gangrene of all toes of the left foot.  It was 
noted that the veteran sustained frostbite of the left foot 
after a prolonged ride in an open truck in 20' below zero 
weather in November 1950.

In a rating action dated in April 1952, the RO granted 
service connection for amputation of all toes of the left 
foot and assigned a schedular 30 percent for that disability 
under the provisions of Diagnostic Code 5170 of the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

The severity of amputation of all toes of the left foot is 
determined, for VA rating purposes, by application of the 
provisions of Parts 3 and 4 of the Code of Federal 
Regulations, and in particular 38 C.F.R. § 4.40, 4.45, 4.59, 
4.71a and Diagnostic Codes 5166 and 5170 of the VA's Schedule 
for Rating Disabilities,
38 C.F.R. Part 4.

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.

Diagnostic Code 5166 provides that a 40 percent evaluation 
will be assigned for amputation of a forefoot proximal to the 
metatarsal bones if more than one-half of the metatarsals are 
lost.  38 C.F.R. Part 4, Diagnostic Code 5166.

Diagnostic Code 5170 provides that a 30 percent evaluation 
will be assigned for amputation of all toes of a foot without 
metatarsal loss.  This is the maximum evaluation assignable 
under this code.  38 C.F.R. Part 4, Diagnostic Code 5170.

The veteran received intermittent treatment at a VA 
outpatient clinic for various disorders during 1995, 
including his left foot disorder.  A summary of VA 
hospitalization dated from April 1995 to May 1995 reveals 
that the veteran underwent revision of forefoot amputation of 
the first and fourth metatarsal of the left foot.  The 
diagnoses included painful hyperkeratosis secondary to flexed 
metatarsals 1 and 4 of the left foot, and digit amputations 
1-5 bilaterally, in 1951.

A summary of VA hospitalization dated in March 1996 shows 
that the veteran underwent exostosectomy of the first 
metatarsal head of the left foot.  The diagnosis was painful 
hyperkeratosis, distal aspect of the left foot.

A VA orthopedic examination was conducted in September 1996.  
At that time, the veteran reported complaints of bilateral 
foot pain aggravated by walking and wearing hard shoes.  He 
reported waking up frequently at night with foot pain.  On 
examination, the veteran was currently walking, pushing a 
wheelchair for support.  He appeared to have foot pain by 
limping and by facial grimacing.  All toes were missing from 
both feet.  

The evaluation further showed that there were hyperkeratotic 
growths bilaterally to the distal stumps.  His feet were 
grossly tender at the metatarsal areas.  The level of the 
amputation was at the base of the toes.  The veteran was 
unable to squat or rise on his toes or heels.  He walked as 
if his feet were tender/painful.  The ankle had full active 
range of motion.  The arch was excellent.  Vascular was 
grossly intact.  The examiner described function as good.  
The diagnosis was bilateral toe amputation of all toes to 
both feet.

A summary of VA hospitalization dated in January 1996 
revealed that the veteran underwent revision of trans-
metatarsal amputation of the left foot.  The diagnosis was 
pain in the left forefoot secondary to frostbite and 
irregular metatarsal.

A VA orthopedic examination was performed in October 1998.  
At that time the veteran stated that he was unable to drive a 
bus.  He worked at this profession for approximately 21 
years.  He retired in 1986 or 1987 because he was unable to 
function.  He reported instability when he walked.  He did 
not use crutches most of the time because they bothered his 
shoulders.  He added fillers to his shoes in order to 
accommodate his amputations.  At that time, the veteran 
walked slowly and his gait appeared to be very labored.  It 
was noted that the veteran had facial grimacing with all foot 
steps.  On examination, approximately 1/3 to 1/2 of the 
metatarsal length of the left foot had been amputated.  

The circulation appeared to be adequate.  There was some 
tenderness to the foot.  He had good pulses and dorsal pedal.  
The diagnoses included amputation of the left foot toes 
secondary to the frostbite with subsequent multiple revisions 
resulting in transmetatarsal amputation and subsequent 
revisions of the left foot.  The examiner noted that the 
veteran was unable to exert any pressure with his feet and 
that he was unstable in his ambulatory gait.

To summarize, the veteran's lay statements describing the 
symptoms of his left foot disability is considered to be 
competent evidence.  However, these statements must be 
considered in conjunction with the objective medical evidence 
of record and the pertinent rating criteria.  

Significantly, the October 1998 VA orthopedic examination 
report does not demonstrate amputation of the left foot with 
more than one-half of metatarsal loss.  The reported clinical 
findings on that VA orthopedic examination reflect that 
approximately 1/3 to 1/2 of the metatarsal length of the left 
foot had been amputated.  In light of the medical evidence 
and other probative evidence, the Board finds that the 
criteria for an evaluation in excess of 30 percent is not 
warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In this case, the Board finds no applicable provision upon 
which to assign an evaluation higher than 30 percent for 
amputation of all toes of the left foot.  

Furthermore, the Board finds that the clinical data, which 
has been assembled in connection with the veteran's claim, 
particularly the recent VA examination, adequately portrays 
the extent of functional impairment attributable to the 
veteran's amputation of all toes of the left foot.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).


ORDER

An increased rating for amputation of all toes of the left 
foot is denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

